Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-14-00704-CR

                                      Daryl Allan HATFIELD,
                                             Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                     From the 227th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2012CR8888
                          Honorable Philip A. Kazen, Jr., Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: November 26, 2014

DISMISSED FOR WANT OF JURISDICTION

           On February 21, 2014, the trial court entered a Nunc Pro Tunc in cause number 2012-CR-

8888. On October 14, 2014, Appellant Daryl Allan Hatfield filed a notice of appeal contending

error in the Nunc Pro Tunc.

           A judgment nunc pro tunc is an appealable order. Blanton v. State, 369 S.W.3d 894, 903

(Tex. Crim. App. 2012). To perfect an appeal, however, the notice of appeal must be filed within

thirty days of the date that the trial court signs the judgment nunc pro tunc. Dewalt v. State, 417
S.W.3d 678, 689 (Tex. App.—Austin 2013), pet. ref’d, 426 S.W.3d 100 (Tex. Crim. App. 2014).
                                                                                     04-14-00704-CR


       “If a notice of appeal is not timely filed, the court of appeals has no option but to dismiss

the appeal for lack of jurisdiction.” Castillo v. State, 369 S.W.3d 196, 198 (Tex. Crim. App. 2012).

On October 27, 2014, we ordered Appellant Hatfield to show cause in writing no later than

November 17, 2014, explaining why this appeal should not be dismissed for want of jurisdiction.

See Blanton, 369 S.W.3d at 903.

       No response has been filed. This appeal is, therefore, dismissed for want of jurisdiction.


                                                 PER CURIAM

DO NOT PUBLISH




                                                -2-